PER CURIAM.
Sammy Donton seeks reversal of an order denying his motion for postconviction relief which was filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. We affirm.
In his motion, Donton argued that a 1994 conviction, for which he received a twelve-month sentence, was the product of ineffective assistance of counsel and the denial of due process. The circuit court denied post-conviction relief finding the motion time-barred. While Donton claims that he had two years following the release of the decision in Wood v. State, 750 So.2d 592 (Fla.1999), to file a post-conviction motion and that the motion at issue was filed within this two-year window, Donton fails to recognize that two-year period provided in Wood pertained to claims involving newly discovered evidence formerly cognizable in a writ of error coram nobis. Donton *526raises no such claim, and thus, his motion is time-barred.
The order on appeal is AFFIRMED.
KAHN, VAN NORTWICK and LEWIS, JJ., concur.